Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
Status of Claims 
Claims 1-11, 13, 15-21, 42 are pending.
Claims 9-11, 13, 15-21, 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8 are examined herein on the merits. 
Any rejection from the previous office action, which is not restated herein is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1-4, 5, 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lowe et al. (US 2016/0000843, PTO-892 of record), and further in view of Kleidon et al. (WO 2016/094810, PTO-1449).
Lowe et al. teaches treating conditions that are treatable by cannabidiol by administering a preparation or product derived from cannabis cultivar. See abstract. Lowe et al. teaches cunnabis cultivar with high CBD concentration but low THC concentration. This achieves the desire of patients to be treated with CBD without the side effects of THC. See para [0017]. Lowe et al. discloses composition comprising cannabidiol (CBD) and delta-9-tetrahydrocannabinol (THC), wherein the ratio of CBD:THC is between about 300:1 to about 50:1 i.e teaches or encompasses instant ratio of about 45:1, about 50:1. See page 9, para [0097]. It is taught that the cannabinoids are obtained from cannabis sativa. See para [0034]. It is taught that cannabis is administered orally, for example incorporated into a food or beverages; it is taught in one embodiment, the edible is a chocolate, popcorn, butter (contains MCTs), cooking oil. See para [0099]. It is taught that cannabis (the composition) is administered in a unit dosage form as a tablet, caplet, pill. See [0100]. It is taught that the unit dose can comprise 100 mg of CBD. See page 9, para [0101]; also teaches that unit dose can comprise less than about 10 mg of THC. See para [0102]. It is taught that CBD is used for treating seizures. See para [0015]; claim 16. It is taught that high CBD concentration but low THC concentration achieves the desire of patients to be treated with CBD without the side-effects (e.g., psychoactivity) of THC. See para [0018].
Loew et al. does not explicitly teach the ratio of CBD and THC as in instant claims 1-4.
Lowe et al. does not specifically teach the concentration of CBD as about 80 mg/mL to about 120 mg/mL and THC as about 1 mg/mL to about 4 mg/mL.
Lowe et al. does not specifically teach the concentration of CBD and THC as about 100 mg/mL and 2 mg/mL.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of CBD and THC as in instant claims 1-4 in the composition/formulation. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts/concentration of CBD and THC as in instant claims 1, 7 in the composition/formulation. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” InreAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Lowe et al. does not explicitly teach employment of medium chain triglycerides (MCTs) in the composition comprising CBD and THC i.e does not provide an example.
Lowe et al. does not explicitly teach employment of coconut oil, or grape seed oil in the composition comprising CBD and THC i.e does not provide an example.
Kleidon et al. teaches employment of cooking oil such as coconut oil, grape seed oil in the composition comprising cannabinoids such as CBD, THC. See para [0020]-[0022]; see page 27, para [00112]. It is taught that the composition can contain cannabidiol (CBD) to THC in a ratio of 40:1, 45:1, 50:1. See para [0053], page 14.
It would have been obvious to a person of ordinary skill in the art to formulate CBD and THC in carrier oil such as butter which contains MCTs because Lowe et al.  teaches that cannabis can be incorporated into a food or beverages; Lowe et al. teaches that in one embodiment, the edible is a chocolate, popcorn, butter (contains MCTs), cooking oil. 
Further, it would have been obvious to a person of ordinary skill in the art to formulate CBD and THC in cooking oil such as coconut oil, grape seed oil because 1) Lowe et al.  teaches that cannabis can be incorporated into a food or beverages; Lowe et al. teaches that in one embodiment, the edible is a chocolate, popcorn, butter (contains MCTs), cooking oil, and 2) coconut oil is well known to be used as cooking oil; Kleidon teaches that cooking oils such as coconut oil, grape seed oil are used in cannabinoid compositions.
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive as discussed above and those found below.
As discussed above, it would have been obvious to a person of ordinary skill in the art to formulate CBD and THC in carrier oil such as butter which contains MCTs because 1) Lowe et al.  teaches that cannabis can be incorporated into a food or beverages; Lowe et al. teaches that in one embodiment, the edible is a chocolate, popcorn, butter (contains MCTs), cooking oil. 
Further, it would have been obvious to a person of ordinary skill in the art to formulate CBD and THC in cooking oil such as coconut oil because 1) Lowe et al.  teaches that cannabis can be incorporated into a food or beverages; Lowe et al. teaches that in one embodiment, the edible is a chocolate, popcorn, butter (contains MCTs), cooking oil, and 2) coconut oil is well known to be used as cooking oil, Kleidon teaches that cooking oil such as coconut oil is used in cannabinoid compositions.


2) Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bryson et al. (US 20170348276, PTO-892 of record).
Bryson et al. teaches nasally administered cannabinoid semi-solid or viscous liquid composition. See abstract. Bryson teaches pharmaceutical composition comprising a cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil. See page 7, paras [0062]-[0066]; see para [0066] for grape seed oil; also see page 12, paras [0149]-[0157]. It is taught that the cannabinoid therapeutic active is a mixture of tetrahydrocannabinol (THC), cannabidiol (CBD), wherein the ratio of THC:CBD is between 1:99 and 25:75 (CBD-rich). See paras [0079], It is taught that the therapeutic active comprises 0.1-40 % by weight of the composition. See para [0156]; CBD is present in amount of 10 %, see para [0276] (i.e 100 mg/mL). Bryson et al. teaches that the cannabinoids delta-9-tetrahydrocannabinol (THC), cannabidiol (CBD) are present in Cannabis sativa. See para [0008]. It is taught that the compositions therein can be used to treat epilepsy (seizures). See para [0002].
Bryson et al. does not specifically teach the ratio of CBD and THC as in instant claims 1-4.
Bryson et al. does not specifically teach the concentration of CBD and THC as about 100 mg/mL and 2 mg/mL.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of CBD and THC as in instant claims 1-4 in the composition/formulation. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts/concentration of CBD and THC in the composition/formulation. The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” InreAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, Bryson renders obvious composition comprising cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil as in instant claims obvious and said composition can be inhaled or administered orally, since it contains same ingredients as in instant claims.  

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive as discussed above and those found below.
Applicant argues that “Bryson discloses that the cannabinoid therapeutic active is a mixture comprising THC and CBD in a ratio of between about 0.1:99.9 and about 99.9:0.1. This ratio includes a vast number of different combinations. As indicated in Bryson, the ratio between the two phytocannabinoids appear to play a role in determining whether the overall effect will be of a potentiating or antagonistic nature. A person having ordinary skill in the art would be aware of the wide range of characteristics and effects that would occur throughout this vast THC to CBD ratio range, particularly when used in reducing the frequency and/or severity of seizures. Further, as identified within the specification of the present application, the ratio of CBD and THC in the range of from about 40:1 to about 60:1 beneficially reduced seizure frequency and/or severity of seizures while having a low incidence of side effects, i.e., increases in blood pressure, dizziness, irritability, ataxia, blurred vision, diplopia vision, rashes, motor incoordination/falls, gastrointestinal, etc.” Applicant's arguments have been considered. Bryson teaches pharmaceutical composition comprising a cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil. See page 7, paras [0062]-[0066]; see para [0066] for grape seed oil; also see page 12, paras [0149]-[0157]. It is taught that the cannabinoid therapeutic active is a mixture of tetrahydrocannabinol (THC), cannabidiol (CBD), wherein the ratio of THC:CBD is between 1:99 and 25:75 (CBD-rich). See paras [0079], It is taught that the therapeutic active comprises 0.1-40 % by weight of the composition. See para [0156]; CBD is present in an amount of 10 %, see para [0276] (i.e 100 mg/mL). It is taught that the compositions therein can be used to treat epilepsy (seizures). See para [0002]. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of CBD and THC as in instant claims 1-4 in the composition/formulation to obtain the desired therapeutic effect such as to treat epilepsy (seizures).; Bryson teaches that the ratios can be varied, and Bryson teaches that the compositions therein can be used to treat epilepsy (seizures). It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts/concentration of CBD and THC in the composition/formulation. Further, Bryson teaches that CBD is present in amount of 10 %, see para [0276] (i.e 100 mg/mL). The optimization of effective amounts of known active agents in a composition, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Furthermore, Applicant’s remarks that “as identified within the specification of the present application, the ratio of CBD and THC in the range of from about 40:1 to about 60:1 beneficially reduced seizure frequency and/or severity of seizures while having a low incidence of side effects” have been considered. It is pointed out that there is no comparison with CBD alone or any other ratios taught in Bryson to conclude that the ratio of CBD and THC in the range of from about 40:1 to about 60:1 has lower side effects; the only example provided in the specification is with 50:1 ratio of CBD:THC. 
Applicant argues that “Bryson concludes that “there is a need for alternative means of administration of the drug that does not require smoking or oral-mucosal administration.” Therefore, as the claims are directed toward oral and orally inhaled compositions, the disclosures of Bryson teach away and fail to render obvious the amended claims.” Applicant’s arguments have been considered, but not found persuasive. Bryson does not teach away from oral or orally inhaled compositions. Bryson teaches that smoking typically delivers cannabinoids at an average bioavailability rate of 30 %, see para [0029]; Bryson teaches oral mucosal delivery, see par [0030]. Applicant’s remarks that “Bryson concludes that “there is a need for alternative means of administration of the drug that does not require smoking or oral-mucosal administration”, it is pointed out that Bryson recites that “in the case of treatment of psychotic patients this is a discouraged route of administration as it may lead to further abuse of THC and further relapses in psychosis” i.e form of administration depends on patient population and for psychotic patients there may be abuse of THC by smoking or oral-mucosal administration, and one cannot generalize that for other patients. Bryson teaches pharmaceutical composition comprising a cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil. See page 7, paras [0062]-[0066]; see para [0066] for grape seed oil; also see page 12, paras [0149]-[0157]. Bryson renders obvious composition comprising cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil as in instant claims obvious and said composition can be administered orally, since it contains same ingredients as in instant claims.
Applicant argues that “with regard to the carrier oil, Bryson states that, “CBD has been delivered orally in an oil-based capsule in some human trials, but low water solubility and absorption from the gastrointestinal system lead to erratic and variable pharmacokinetics.” See id. At [0029]. As such, Bryson further teaches away from the carrier oil for purposes of oral and/or orally inhaled routes of administration.” Applicant’s arguments have been considered, but not found persuasive. Bryson teaches pharmaceutical composition comprising a cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil. See page 7, paras [0062]-[0066]; see para [0066] for grape seed oil; also see page 12, paras [0149]-[0157]; claims 1, 4, 5, 6, 7 (sesame oil). Bryson renders obvious composition comprising cannabinoid therapeutic active, and oily vehicle wherein oily vehicle can be grape seed oil, sesame oil as in instant claims obvious and said composition can be administered orally, since it contains same ingredients as in instant claims. 

Prior Art made of Record:
US 20110257256…. THC:CBD ratios more preferably 1:100; 1:1000  see para [0020];
GB 2392093…..claim 29…CBD:THC….99:1 and 2.5:1 or US 20040034108 A1
US 20180344661…THC:CBD ratios 1:30;
GB 2471987… THC:CBD ratios 1:20


US 20130184354 A1  CBD/THC greater than 30

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627